Citation Nr: 9902214	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-21 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left foot injury.

2.  Entitlement to service connection for a low back 
disorder, secondary to a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968.  The record also indicates that the veteran had Naval 
Reserve duty.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the veterans claims of entitlement to service 
connection for a left foot injury and for a low back 
condition, secondary to the left foot injury.

In September 1975, the RO denied the veterans claim of 
service connection for residuals of a left foot disability.  
The veteran was notified of the ROs decision that same 
month.  The veteran then failed to timely appeal.  As such, 
the September 1975 rating decision became final in accordance 
with applicable law.

In October 1980, the veteran attempted to reopen his claim 
and submitted post-service private medical records.  By a 
March 1981 rating decision, the RO determined that the 
medical records submitted presented no basis to reopen the 
claim, inasmuch as they did not constitute new and material 
evidence.

The veteran again attempted to reopen his claim in September 
1995, this time adding to his claim the issue of service 
connection for a low back problem, secondary to his left foot 
condition.  In correspondence to the veteran (dated in 
October 1995), the RO informed the veteran that new and 
material evidence was required with respect to his claim of 
service connection for a left foot condition.  

In August 1996, the veteran submitted correspondence from his 
chiropractor, which associated the veterans current left 
foot disability with an in-service injury and also addressed 
the veterans Paraspinal Neuro Muscular Syndromes.  The RO, 
in an October 1996 rating decision, denied the veterans 
claims as not well grounded.  The veteran then timely filed a 
notice of disagreement and substantive appeal.

As discussed below, the Board is of the opinion that new and 
material evidence has been presented in this case and that 
further development is warranted with respect to the 
veterans claim of service connection for residuals of a left 
foot injury.  As such, the issues of entitlement to service 
connection for residuals of a left foot injury and for a low 
back disorder, secondary to the veterans left foot injury, 
will be addressed in the REMAND section following the 
decision below.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of a left 
foot disability was denied by the RO in a September 1975 
rating decision; the veteran was properly notified of the 
decision, and no appeal was perfected therefrom.

2.  In a March 1981 rating decision, the RO denied the 
veterans request to reopen his claim, on the basis that no 
new and material evidence had been submitted.  The veteran 
was properly notified of the decision, and no appeal was 
perfected therefrom.

3.  Evidence submitted since the ROs March 1981 rating 
decision consists of correspondence from the veterans 
chiropractor, the veterans testimony at his RO hearing 
(conducted in August 1997), and a lay statement from an 
individual who served with the veteran at the time of his 
claimed injury.  In effect, the state of the record is so 
supplemented with evidence that bears directly on the issue 
of entitlement to service connection and is neither 
cumulative nor redundant.



CONCLUSIONS OF LAW

1.  Evidence received since the ROs March 1981 rating 
decision is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

2.  The veterans claim of entitlement to service connection 
for residuals of a left foot injury is reopened.  38 U.S.C.A. 
§ 5108 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claim becomes final, it may not be reopened unless new 
and material evidence has subsequently been presented.  
38 U.S.C.A. §§ 5108, 7105(c) (West 1991 and Supp. 1997); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1997); Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  Case law provides that prior RO 
determinations concerning new and material evidence are not 
binding upon the Board and directs the Board to address the 
question of whether new and material evidence has been 
presented, as warranted.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Green v. Brown, 4 Vet. App. 382 (1993).  
When a claimant seeks to reopen a final claim, the Board must 
review all of the evidence of record before it to determine 
whether the claim should be reopened and readjudicated.  See 
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim; it is relevant and probative 
of the issue at hand.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); 38 C.F.R. § 3.156(a) (1998).  For purposes of 
establishing whether new and material evidence has been 
presented, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).

II.  Factual Background

When the RO considered the veterans claim in March 1981, the 
pertinent evidence of record consisted of the veterans 
service medical records, a VA examination (conducted in 
August 1975), and private medical records (dated from April 
1979 to February 1981).

The veterans service medical records do not reflect a left 
foot injury.  In a June 1966 entry, it was noted that a tank 
had been dropped on the right long toe and second digit, 
resulting in a hematoma.  X-rays showed a non-displaced 
fracture of the medial corner of the distal phalanx, great 
toe.  When he was seen in July 1996, it was noted that the 
wound looked good.  The veteran was seen for a burn on the 
left foot in October 1966.  

A VA examination conducted in August 1975 addressed the 
veterans left foot, noting a reported history of injury 
while the veteran was in service.  A contemporaneous x-ray 
study of the left foot was normal, with no evidence of 
fracture or soft tissue damage.  At the time of examination, 
the left foot was asymptomatic.  The pertinent diagnosis was 
injury left foot, moderate residuals.  Etiology was not 
discussed.

The private medical records document post-service treatment 
in the late 1970s for the veterans left leg and back.  In 
reference to the veterans complaints of unspecified knee and 
hip discomfort, it was noted that the veteran reported having 
smashed his foot in service.  No opinion was given as to any 
relationship between the veterans left leg and back 
disorders and his reported in-service injury.

Subsequent to the ROs March 1981 rating decision, the 
evidence of record was supplemented with correspondence from 
the veterans chiropractor (dated in July 1996), the 
veterans testimony at his RO hearing, and a lay statement 
from an individual who served with the veteran at the time of 
his claimed injury.

The correspondence from the veterans chiropractor indicates 
that an acetylene tank fell on the veterans left foot while 
in service, causing multiple compression fractures of the 
tarsal and metatarsal bones.  It was the chiropractors 
opinion that because there were no displacement fractures, 
the veterans problem was never diagnosed while he was in the 
military.  It was also his opinion that there was a direct 
correlation between the veterans referenced in-service 
injury and his later spinal syndromes.

At his RO hearing, the veteran testified as to the in-service 
events which led to his claimed injury and reiterated that it 
was his left foot that was injured.  (Transcript (T.) at 2).

The lay statement from an individual who served with the 
veteran recounts the events surrounding the veterans claimed 
in-service injury and specifically states that the veteran 
injured both of his feet when the acetylene tank fell; that 
the veterans left sock was full of blood; and that the left 
foot appeared to be severely smashed.  The injury to the 
veterans right foot appeared to be less severe, with only a 
few smashed toes.

III.  Analysis

Upon review of all of the evidence of record currently before 
the Board for consideration, the Board finds that the 
veterans claim of entitlement to service connection for 
residuals of a left foot injury should be reopened and 
readjudicated, pursuant to further development as directed in 
the REMAND portion below.

Specifically, the Board finds that the subsequent submission 
of a medical opinion as to the veterans current disability 
and its relationship to events in service and the subsequent 
submission of a lay statement attesting to the claimed in-
service injury sufficient to reopen the veterans claim.  In 
effect, the veteran has now presented all three elements 
required for a well grounded claim.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).  Here, there is now evidence of 
record of a current disability, as provided by a medical 
diagnosis, evidence of in-service incurrence, and evidence of 
a nexus, or link, between the veterans disability and events 
in service, as provided by competent medical evidence.  Id.

In light of the above, therefore, the Board concludes that 
new and material evidence has been submitted with respect to 
the veterans claim of service connection for residuals of a 
left foot injury.


ORDER

New and material evidence has been submitted to reopen the 
veterans claim of service connection for residuals of a left 
foot injury; the claim is reopened.


REMAND

Upon reopening the veterans claim of service connection for 
residuals of a left foot injury, the Board is struck by a 
factual inconsistency contained therein.  The veterans 
service medical records indicate and document treatment to 
the veterans right foot, after an acetylene tank fell on it, 
but the rest of the evidence, including the August 1975 VA 
examination, references a left foot injury.  In this 
instance, the Board places great weight on the fact that the 
veteran has consistently claimed, for a period of more than 
20 years, that he injured his left foot while in service.  
Such factual inconsistency should be reconciled, if possible.

Further, given the veterans claim of entitlement to service 
connection for a low back disorder, secondary to the left 
foot injury, additional clinical development is warranted, so 
that an equitable disposition of this claim may be had.

In light of the above, therefore, the issues of entitlement 
to service connection for residuals of a left foot injury and 
for a low back condition, secondary to a left foot injury, 
will not be decided pending a REMAND for the following 
actions:

1.  A VA orthopedic examination should be 
scheduled and conducted by a specialist 
in orthopedics in order to determine 
which of the veterans feet sustained an 
in-service injury, including a relative 
non-displaced fracture of the medial 
corner of the distal phalanx.  All 
suggested studies should be performed.  
All findings should be recorded in 
detail.  If the examiner cannot render an 
opinion as to which of the veterans feet 
was injured during service, he or she 
should so state.  The examiner should 
provide the rationale for any conclusions 
reached and the evidence relied upon or 
rejected in forming any opinion.  
Additionally, the examiner should also 
address the following:

Whether the veterans various post-
service spinal and Paraspinal Muscular 
Syndromes, as diagnosed by the veterans 
chiropractor, are proximately due to or 
the result of in-service injury to either 
the veterans left or right foot.  All 
suggested studies should be performed and 
all findings recorded in detail.  As 
before, if the examiner cannot render an 
opinion as to whether the veterans 
various spinal and Paraspinal Muscular 
Syndromes are proximately due to or the 
result of an in-service foot injury, he 
or she should so state.  The examiner 
should provide the rationale for any 
conclusions reached and the evidence 
relied upon or rejected in forming any 
opinion.

The claims file, or copies of pertinent 
documents found therein, including the 
July 1996 correspondence from the 
veterans chiropractor, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

2.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

3.  The RO should then review the 
veterans claims of entitlement to direct 
and secondary service connection and 
consider all pertinent law and 
regulation, in light of the examination 
report and the opinions expressed 
therein.  If the veterans claims remain 
in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a full discussion of 
action taken on the veterans claims and 
the reasons and bases for such action.  
The applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision that you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans Appeals.  Appellate rights do not attach to those 
issues addressed in the remand portion of the Boards 
decision, because a remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1997).



- 2 -
